NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3327-15T2


NATIONSTAR MORTGAGE, L.L.C.,

        Plaintiff-Respondent,

v.

MAXWELL J. BROTHERS,

        Defendant-Appellant,

and

BARBARA J. BROTHERS, HIS WIFE,
AND MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR QUICKEN LOANS, INC.,

     Defendants.
________________________________

              Submitted June 1, 2017 – Decided July 10, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Mercer County, Docket No.
              F-29885-09.

              Maxwell J. Brothers, appellant pro se.

              Stern, Lavinthal & Frankenberg, and Sandelands
              Eyet, attorneys for respondent (Robert D.
              Bailey, of counsel and on the brief).
PER CURIAM

     Defendant Maxwell Brothers appeals from a March 16, 2016

order denying his emergent application to stay the sheriff's sale

of property in Ewing Township.      We affirm.

     Plaintiff Nationstar Mortgage, L.L.C.1 filed a foreclosure

complaint against defendants Maxwell Brothers, his wife, Barbara

Brothers, and Quicken Loans on June 8, 2009.        No defendant filed

an answer, and default was entered May 18, 2011.            Defendant,

Maxwell Brothers, filed an emergent application for a stay on

March 16, 2016, the day of the scheduled sheriff's sale.            The

trial court heard argument and considered defendant's emergent

application that day.    Defendant argued he was not served with the

foreclosure complaint.    The judge denied the application, relying

on the court's JEFIS2 record indicating defendant was served with

the complaint in 2009.      This appeal followed.

     On appeal, defendant argues the trial court's order should

be reversed because he was never served with the foreclosure

complaint.   We disagree.



1
     The original plaintiff in this matter was BAC Home Loans
Servicing, L.P. Nationstar Mortgage, L.L.C. was substituted as
plaintiff by the court in an order dated January 10, 2014.
2
     JEFIS stands for Judiciary Electronic Filing and Imaging
System.   Defendant asserts he was not shown the JEFIS file in
court but looked at it a few days later.

                                   2                           A-3327-15T2
     Rule 4:4-3(a) provides,

          If personal service cannot be effected after
          a reasonable and good faith attempt, . . .
          service may be made by mailing a copy of the
          summons and complaint by registered or
          certified mail, return receipt requested, to
          the usual place of abode of the defendant or
          a person authorized by rule of law to accept
          service for the defendant or, with postal
          instructions to deliver to addressee only, to
          defendant's place of business or employment.
          If the addressee refuses to claim or accept
          delivery of registered or certified mail,
          service may be made by ordinary mail addressed
          to the defendant's usual place of abode. The
          party making service may, at the party's
          option,   make   service   simultaneously   by
          registered or certified mail and ordinary
          mail, and if the addressee refuses to claim
          or accept delivery of registered mail and if
          the ordinary mailing is not returned, the
          simultaneous    mailing    shall    constitute
          effective service.

     The trial judge addressed the issue of service when denying

the emergent application.   During the hearing, defendant testified

the property was his residence, but he was never served with the

foreclosure complaint.

     A review of the transcript reveals the judge referred to the

court's JEFIS file and discovered plaintiff provided proof to the

court it served defendant by both certified and regular mail.

Plaintiff provided certifications, which stated service had been

completed by certified and regular mail as confirmed by the United

States Postal Service, on December 28, 2009.        Plaintiff also


                                 3                          A-3327-15T2
included the appropriate electronic confirmation the certified

mail was "unclaimed" and the regular mail was not returned.      The

court was satisfied plaintiff established proper service under

Rule 4:4-3.

     Moreover, the trial judge advised defendant he had recourse

to seek two statutory adjournments pursuant to the sheriff's

directive about the sale, which defendant had not attempted to do.

We discern no error in the trial judge's finding defendant was

properly served with the complaint.    Defendant's chief argument

is the court erred in relying upon the allegedly false submissions

of plaintiff regarding service but provides no demonstration of

error beyond his dissatisfaction with the outcome.

     To the extent defendant makes any other arguments, we find

they lack merit and do not warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

     Affirmed.




                                4                           A-3327-15T2